J. S62033/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
WILLIAM JAMES HOLLEN,                   :          No. 701 WDA 2019
                                        :
                        Appellant       :


       Appeal from the Judgment of Sentence Entered April 25, 2019,
                in the Court of Common Pleas of Blair County
             Criminal Division at No. CP-07-CR-0000271-2016


BEFORE: PANELLA, P.J., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED JANUARY 31, 2020

     William James Hollen appeals from the April 25, 2019 judgment of

sentence entered in the Court of Common Pleas of Blair County following

revocation of appellant’s probation and resentencing appellant to one to two

years’ incarceration.     Blair County Chief Public Defender Russell J.

Montgomery, Esq. (“Public Defender Montgomery”), filed an Anders brief1

and a petition to withdraw. We grant counsel’s petition to withdraw and affirm

the judgment of sentence.

     The record reflects that on June 13, 2016, appellant pleaded guilty to

one count each of criminal conspiracy to commit simple assault and simple




1 Anders v. California, 386 U.S. 738 (1967) and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009); Commonwealth v. McClendon, 434
A.2d 1185 (Pa. 1981).
J. S62033/19


assault at trial court docket CP-07-CR-0000271-2016 (“CR-271-2016”).2

Appellant was sentenced to two years’ probation for each conviction,

sentences to run consecutive, and ordered to pay fines, costs, and restitution.

(Original sentencing order, 6/16/16 at 1-5.)      After appellant violated his

probation, the sentencing court conducted a Gagnon II hearing3 and on

June 30, 2017, revoked appellant’s probation at CR-271-2016. (Resentencing

order, 7/19/17 at 1.)     Appellant was resentenced to time-served to 23½

months’ incarceration on the criminal conspiracy to commit simple assault

conviction and to a consecutive two years’ probation on the simple assault

conviction. (Id.) In December 2017, appellant received new charges to which

he pleaded guilty to aggravated assault4 at trial court docket CP-07-CR-

0000230-2018 (“CR-230-2018”) on March 25, 2019, and was sentenced to

21 to 42 months’ incarceration followed by a maximum of 78 months’

consecutive probation.     As a result of these new charges and appellant’s

conviction at CR-230-2018, the sentencing court conducted a Gagnon II

hearing at CR-271-2016 on April 25, 2019.          At the conclusion of the


2   18 Pa.C.S.A. §§ 903(a)(1) and 2701(a)(3), respectively.

3 Gagnon v. Scarpelli, 411 U.S. 778 (1973); see also Commonwealth v.
Ferguson, 761 A.2d 613 (Pa.Super. 2000) (explaining when parolee or
probationer is detained pending revocation hearing, due process requires
determination at pre-revocation hearing (Gagnon I hearing) of probable
cause to believe violation was committed, and upon finding of probable cause,
a second, more comprehensive hearing (Gagnon II hearing) follows before
the trial court makes final revocation decision).

4   18 Pa.C.S.A. § 2702(a)(4).


                                     -2-
J. S62033/19


Gagnon II hearing, appellant was found to have violated his probation at

CR-271-2016 a second time.         The sentencing court revoked appellant’s

probation on the simple assault conviction at CR-271-2016 and resentenced

appellant to one to two years’ incarceration.5 (Resentencing order, 4/30/19

at unnumbered page 1.) Appellant filed pro se a “nunc pro tune [sic] post

sentence motion” that the sentencing court denied on May 2, 2019.

(Sentencing court order, 5/2/19.)

        On May 7, 2019, appellant filed a timely, counseled notice of appeal.

The sentencing court ordered appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).         Public Defender

Montgomery filed a statement of intent to file an Anders brief in lieu of a

concise statement. See Pa.R.A.P. 1925(c)(4). The sentencing court did not

file a Rule 1925(a) opinion, but rather, informed this court that it was relying

on appellant’s brief and that nothing further would be forthcoming from the

sentencing court.6

        Preliminarily, we must address Public Defender Montgomery’s petition

to withdraw and the accompanying Anders brief, both alleging this appeal is

frivolous.




5We note that appellant’s parole on the criminal conspiracy to commit simple
assault conviction at CR-271-2016 was revoked and closed. (Resentencing
order, 4/30/19 at unnumbered page 1.)

6   We note that the Commonwealth did not file a brief in this matter.


                                      -3-
J. S62033/19


      “When presented with an Anders brief, this [c]ourt may not review the

merits of the underlying issues without first passing on the request to

withdraw.”    Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa.Super.

2010) (citation omitted). In order to withdraw pursuant to Anders, “counsel

must file a brief that meets the requirements established by our [s]upreme

[c]ourt in Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).”

Commonwealth v. Harden, 103 A.3d 107, 110 (Pa.Super. 2014) (parallel

citation omitted). Specifically, counsel’s Anders brief must comply with the

following requisites:

             (1)   provide a summary of the procedural history
                   and facts, with citations to the record;

             (2)   refer to anything in the record that counsel
                   believes arguably supports the appeal;

             (3)   set forth counsel’s conclusion that the appeal is
                   frivolous; and

             (4)   state counsel’s reasons for concluding that the
                   appeal is frivolous. Counsel should articulate
                   the relevant facts of record, controlling case
                   law, and/or statutes on point that have led to
                   the conclusion that the appeal is frivolous.

Id. (citation omitted).

      Pursuant to Commonwealth v. Millisock, 873 A.2d 748 (Pa.Super.

2005), and its progeny, “[c]ounsel also must provide a copy of the Anders

brief to his client.”     Commonwealth v. Orellana, 86 A.3d 877, 880

(Pa.Super. 2014) (internal quotation marks and citation omitted). The brief

must be accompanied by a letter that advises the client of the option to


                                      -4-
J. S62033/19


“(1) retain new counsel to pursue the appeal; (2) proceed pro se on appeal;

or (3) raise any points that the appellant deems worthy of the court[’]s

attention in addition to the points raised by counsel in the Anders brief.” Id.

“Once counsel has satisfied the above requirements, it is then this [c]ourt’s

duty to conduct its own review of the trial court’s proceedings and render an

independent judgment as to whether the appeal is, in fact, wholly frivolous.”

Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa.Super. 2007)

(en banc) (citation and internal quotation marks omitted).

      Instantly, Public Defender Montgomery has satisfied the technical

requirements of Anders and Santiago.         In his Anders brief, counsel has

identified the pertinent factual and procedural history and made citation to the

record.   Counsel raises one claim challenging the discretionary aspect of

appellant’s sentence that could arguably support an appeal, but ultimately,

counsel concludes the appeal is frivolous. Counsel has also attached to his

petition a letter to appellant that meets the notice requirements of Millisock.7

Appellant has not filed a response to counsel’s letter, the Anders brief, or the

petition to withdraw.   Accordingly, we proceed to conduct an independent

review of the record to determine whether this appeal is wholly frivolous.




7 We note that counsel’s initial petition to withdraw was stricken by this court,
pursuant to a per curiam order filed September 4, 2019, because the petition
did not include a notice of rights letter to appellant as an attachment. (See
petition to withdraw, 8/30/19; see also per curiam order, 9/4/19.) Counsel
filed his instant petition with a copy of the letter to appellant attached on
September 6, 2019.


                                      -5-
J. S62033/19


      In the Anders brief, counsel states that appellant “wishes to pursue this

appeal because he believes his [s]entence was too harsh and the 1 to

2 years[’] [s]entence he received should be run concurrent with the sentence

of 21 to 42 months for his new charges.” (Anders brief at 7.) This issue

presents a challenge to the discretionary aspect of appellant’s sentence.

            A challenge to the discretionary aspects of sentencing
            does not entitle an appellant to review as of right. An
            appellant challenging the discretionary aspects of his
            sentence must invoke this [c]ourt’s jurisdiction by
            satisfying a four-part test: (1) whether appellant has
            filed a timely notice of appeal, see Pa.R.A.P. 902 and
            903; (2) whether the issue was properly preserved at
            sentencing or in a motion to reconsider and modify
            sentence, see Pa.R.Crim.P. 720; (3) whether
            appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f);
            and (4) whether there is a substantial question that
            the sentence appealed from is not appropriate under
            the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Bynum-Hamilton, 135 A.3d 179, 184 (Pa.Super. 2016)

(footnote, quotation marks, and some citations omitted).

      Here, the record reflects that appellant’s counsel filed a timely notice of

appeal, and although counsel did not include a Rule 2119(f) statement in his

Anders    brief,   we   do   not   find    this   precludes   our   review.   See

Bynum-Hamilton, 135 A.3d at 184 (holding counsel’s failure to submit

Rule 2119(f) statement in Anders brief does not preclude review of whether

appellant’s issue is frivolous). Appellant filed a pro se post-sentence motion

while still represented by counsel. This motion, however, was a nullity. See

Nischan, 928 A.2d at 355 (holding pro se post-sentence motion filed by



                                          -6-
J. S62033/19


appellant represented by counsel is nullity, having no legal effect). Counsel

for appellant did not file any post-sentence motions.       Therefore, appellant

failed to preserve his challenge to the discretionary aspect of his sentence.

Consequently, appellant waived his challenge to the discretionary aspect of

his sentence. Bynum-Hamilton, 135 A.3d at 184. Nevertheless, Anders

requires that we review issues otherwise waived on appeal.                  See

Commonwealth v. Hernandez, 783 A.2d 784, 787 (Pa.Super. 2001).

Therefore, we will examine whether appellant’s claim raises a substantial

question.

              [A] determination of what constitutes a substantial
              question must be evaluated on a case-by-case basis
              and such question exists only when an appellant
              advances a colorable argument that the sentencing
              judge’s actions were either inconsistent with a specific
              provision of the Sentencing Code or contrary to the
              fundamental norms underlying the sentencing
              process.

Bynum-Hamilton, 135 A.3d at 184 (citation omitted).

         Here, counsel contends appellant “cannot show that the [s]entence was

inconsistent with a specific provision of the code or contrary to the

fundamental norms which underlie the [s]entencing process.” (Anders brief

at 8.)

              Upon revoking one’s probation, a sentencing court
              may choose from any of the sentencing options that
              existed at the time of the original sentencing,
              including incarceration.    42 Pa.C.S.A. § 9771(b).
              However, the imposition of total confinement upon
              revocation requires a finding that [appellant] has been
              convicted of another crime, his conduct indicates it is


                                       -7-
J. S62033/19


            likely he will commit another crime if he is not
            imprisoned, or such a sentence is essential to
            vindicate the court’s authority of the court.
            42 Pa.C.S.A. § 9771(c). Section 9721, which governs
            sentencing generally, provides that in all cases where
            the [sentencing] court resentences an offender
            following revocation of probation the [sentencing]
            court shall make as a part of the record, and disclose
            in open court at the time of sentencing, a statement
            of the reason or reasons for the sentence imposed.
            Failure to comply with these provisions shall be
            grounds for vacating the sentence or resentence and
            resentencing the defendant. Additionally, this [c]ourt
            has noted that the reasons stated for a sentence
            imposed should reflect the sentencing court’s
            consideration of the criteria of the Sentencing Code,
            42 Pa.C.S.A. § 9701 et seq., the circumstances of the
            offense, and the character of the offender.

Bynum-Hamilton, 135 A.3d at 184-185 (quotation marks, ellipsis, and some

citations omitted).   A challenge to the imposition of consecutive sentences

does not present a substantial question except in the extreme circumstance

where “the decision to sentence consecutively raises the aggregate sentence

to, what appears upon its face to be, an excessive level in light of the criminal

conduct in this case.” Commonwealth v. Zirkle, 107 A.3d 127, 133-134

(Pa.Super. 2014) (citation omitted), appeal denied, 117 A.3d 297 (Pa.

2015).

      Instantly, the sentencing court found that there was no contest to the

violation of appellant’s probation at CR-271-2016 due to his aggravated

assault conviction at CR-230-2018.          (Resentencing order, 4/30/19 at

unnumbered page 1.) The sentencing court, upon resentencing appellant at

CR-271-2016 to one to two years’ incarceration to run consecutive to the


                                      -8-
J. S62033/19


sentence imposed at CR-230-2018, stated, “[t]he [sentencing c]ourt’s

purpose in this sentence is that it finds that [appellant’s] best rehabilitative

chance is in the State Correctional Institution setting. The [sentencing c]ourt

notes that one prior revocation and the six prior violations without revocation

contained in the presentation this date.” (Id. at unnumbered pages 1-2.)

      Based upon a review of the record, we find that appellant has failed to

demonstrate that the consecutive sentence raised his aggregate sentence, on

its face, to an excessive level in light of appellant’s criminal conduct.

Therefore, appellant’s claim fails to raise a substantial question.

      Alternatively, if appellant had raised a substantial question, the

sentencing court is afforded discretion in deciding to impose consecutive

rather than concurrent sentences. See Zirkle, 107 A.3d at 133 (stating, a

defendant should not receive volume discount for his crimes by having all

sentences run concurrently).

      Here, the record demonstrates that the trial court, prior to imposing

resentence, considered that appellant had issues related to drug use and

would benefit from participation in drug rehabilitation and counseling

programs. (Notes of testimony, 4/25/19 at 7.) Moreover, while previously

on probation, appellant continued to commit additional crimes for which he

was convicted and those crimes got progressively more violent in nature.

(Id.) We discern no abuse of discretion on the part of the sentencing court in




                                      -9-
J. S62033/19


imposing a sentence to run consecutive to the sentence imposed on appellant

at his other criminal docket.

      The record supports Public Defender Montgomery’s conclusion that this

appeal is frivolous. Moreover, our independent review of the entire record

reveals no additional non-frivolous issues.   Consequently, we grant Public

Defender Montgomery’s petition to withdraw, and we affirm the judgment of

sentence.

      Judgment of sentence affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/31/2020




                                   - 10 -